Title: To George Washington from John Patterson, 2 September 1758
From: Patterson, John
To: Washington, George


Saturday Morning Mount Vernon 
Honourable SirSept. the 2nd 1758     
I understand you have not recd Letters that I wrote, its certainly by some bad management, for I readly comply’d in puting Letters in Col. Carlyle’ Store, & directed to the care of Lieutenant Smith &c. I asure you Sir its not true any neglegience of mine, for as you are pleas’d to desire hereing how your building goes on, I think its a sadisfaction more then otherwise. In my last I wrote the outside of the House being finish’d, the Closets excepted, & that by reason of not having flooring plank, which Mr Balendine has got a Bill of. I shall have the Old dineing room, with the Room ajacent to it finish’d, about the Ninth of this Inst. & will have the Doors ready at the sd time The goods from York is not ariv’d, but Col. Fairfax informs me he will do

his endeavour to procure them as soon as posible, that Gent. asits me with his advice, & every other article lyes in his power, for certainly I would be at a stop in laying floors if he had not supply’d me with flooring Boads as there were none to be had here about. For fear the last letter has been miscaried Mr Triplet cant do the two Houses & yard wall this year, as Bricks is to be made for them, & at the same time having the House to Plaster. And as your Hon. seemd to be urgent in having them finish’d off directly, I inclos’d your letter to Col. Fairfax to know his opinion of it, he writes its best to have the underpinning, & all the outside work to be done first, But I emagine he does not include those two little Houses (for if so) the Plastering of the great House would not of consequence be done against your return, as Mr Triplet cant even lath to Plaster on, having work elcewhere ingaug’d, as he did not know of those Houses &c. sooner, and as he will direct the Carpenters to lath it will be equally as well. He has finish’d the tops of the Chimneys sometime ago & when finish’d Major West’s House intends here. I layd befor him the disapointment that may accrue from the Work not being finish’d, but he seems to be positive in compleating the Plastering & underpinning against the last of Novr. Col. Fairfax advisd me to imploy a person to paynt the House, as I had as much Joiners work as I could do in the time, & with his consent agreed with a Man for four Shill. ⅌ day, & in my next will let you know how the Paynt, & Paynting goes on.
As to my being positive in fixing a time to have the whole finish’d, its not in my power, but may add without vanity its out of the power of man to stick more deligent, & take all proper means I am master of to forward the whole, & shall allways make it my study, to Oblidge Your Honour & remain Your Honours Most Oblidgd, Most Humble Servt

John Patterson


P:S. I make all the enquiry that posible for hands likewise gives directions to my acquaintance to do the same, & if no accidents happens hopes with the Men I have got to finish the House towards the last of Novr.

